Citation Nr: 1419265	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck/upper back disability.


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 2001 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran was scheduled to report for a hearing before a Decision Review Officer (DRO) at the RO in May 2011, but failed to appear.

Records show that the appellant submitted a VA Form 21-22 appointing the Disabled American Veterans (DAV) as her representative in March 2009; however, the DAV did not acknowledge the appointment.  She had previously appointed the Texas Veterans Commission (TVC) by a properly executed VA Form 21-22 in June 2008, and the TVC appears to have acted on the Veteran's behalf in February 2012 when it submitted a request for expedited processing, as well as other times throughout the appeal.  In February 2012, the TVC submitted another Form 21-22, but the Veteran did not sign it.  Because of the apparent intent by the Veteran in March 2009 to revoke the appointment of TVC, the Board sent a letter to the Veteran notifying her of these facts and asking her to clarify her representation.  There was no response to the letter and, as she was informed in the letter, the Board now assumes that she is representing herself.

(The issue of entitlement to an initial compensable rating for migraine headaches is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a diagnosis of sleep apnea, a neck or upper back disability, or a low back disability.

CONCLUSION OF LAW

The Veteran does not have sleep apnea, a neck or upper back disability, or a low back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASON AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, the Veteran was provided VCAA notice in a September 2008 letter, advising her of what information and evidence is needed to substantiate her claims of service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The Veteran has received the required notices and has had a meaningful opportunity to participate in the development of her service connection claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34   (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, VA examination reports and medical opinions, and lay statements.  The examination and opinion evidence provides the information necessary to decide the claims of service connection.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. 	§ 103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

II. Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Initially, the Board acknowledges that the Veteran is competent to describe symptoms she experiences related to her claimed disabilities such as difficulty initiating and maintaining sleep, upper back and neck pain, and low back pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis regarding sleep apnea or a neck and back disorder as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on these points.

In this case, the Board finds that service connection for sleep apnea, a neck or upper back disability, or a low back disability is not warranted because there is no competent evidence of an underlying current disability.

February 2004 service treatment records (STRs) show complaints of trouble falling asleep and a diagnosis of insomnia while on active duty, but there is no evidence of complaints, treatment, or diagnosis of obstructive sleep apnea.

STRs show that in December 2004, the Veteran reported back pain caused from lifting a heavy linen bag.  She was then prescribed medication to assist with the pain.  In December 2006, she was seen for complaints of chronic back pain.  However, on assessment, there was no evidence of acute disease of the lumbar spine and all vertebral body and disc space heights were maintained at all levels surveyed.  

December 2006 STRs also revealed complaints of chronic neck pain.  Physical findings of the Veteran's neck displayed a full range of motion.  On further observation, there was a trapezius muscle spasm appreciated greater on the left than the right.  Upper extremity strength and deep tendon reflexes were normal.  

In October 2008, the Veteran was afforded a VA examination for each service connection claim on appeal.  
In association with her claim for sleep apnea, the Veteran underwent a sleep study.  Results revealed no clinically significant periodic limb movements during sleep and no abnormal motor activity.  The electrocardiogram (ECG) demonstrated normal sinus rhythm.  The examiner's diagnostic impression was that the Veteran had insomnia by history, but there was no evidence of any snoring or sleep-disordered breathing per the study.  The examiner stated that "there is no objective evidence at this time to support a diagnosis of obstructive sleep apnea."  

With regard to the claimed neck/upper back disability, the examination report showed a normal anatomy, no swelling, no edema, no palpable hardening of the neck trapezium, or tenderness of the cervical spine.  The examiner reported no evidence of an acute fracture, subluxation, or bony destructive lesion.  Alignment was anatomic and the disc spaces were well preserved.  The diagnoses were a normal cervical spine without upper extremity radiculopathy and a normal thoracic spine without radiculopathy.

Regarding the claimed low back disorder, the examiner reported normal alignment and normal signal of the visualized vertebral bodies.  There was no evidence of disc herniation.  An MRI was taken of the lumbar spine and results were normal.  The diagnosis was a normal lumbar spine without lower extremity radiculopathy. 

As mentioned, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not indicate a diagnosis of any of the claimed disabilities at any time, even prior to the filing of the Veteran's claim.  

Despite the Veteran's subjective complaints of sleeping problems and neck and back pain made in the course of seeking treatment, clinical and radiological evaluations failed to reveal objective indications of any underlying disability.  In addition, the Board finds that the October 2008 VA examination is persuasive and probative evidence against the claims for service connection for sleep apnea, a neck or upper back disability, and a low back disability because it was based on a thorough review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Therefore, the Board finds that service connection is not warranted for the claimed disabilities as there is no current diagnosis.  Brammer, 3 Vet. App. at 225.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for sleep apnea, a neck or upper back disability, and a low back disability, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for a neck or upper back disability is denied.

Service connection for a low back disability is denied.



REMAND

With regard to the claim for an initial compensable rating for migraine headaches, the Veteran last underwent a VA examination in October 2008.  Most recently, in her June 2011 appeal, she indicated that the severity of her migraine headaches has increased.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As such, a VA examination is required so that the current severity of the Veteran's service-connected migraine headache disability may be determined.

Any outstanding VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction should request all VA medical records and private treatment records identified by the Veteran and associate them with the claims file (or Virtual VA file).

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity of her service-connected migraine headaches.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  Findings should be made so that pertinent rating criteria may be applied, including the nature of the headaches-prostrating or not, the frequency, and the effect on economic adaptability.

The examiner must provide a comprehensive report including complete explanations for all conclusions reached.

3. Thereafter, re-adjudicate the claim of entitlement to an initial compensable rating for migraine headaches.  If the benefit sought on appeal is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


